                                                                 1

                                                                 2

                                                                 3

                                                                 4

                                                                 5

                                                                 6

                                                                 7

                                                                 8
                                                                                     UNITED STATES DISTRICT COURT
                                                                 9
                                                                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                10

                                                                11   AN BANG TRADING, LTD., a South ) Case No. 2:18-cv-06945-JFW-FFM
                                                                                                          )
                                                                     Korean Company,                      )
LAW OFFICES OF ALBERT CHANG




                                                                12
                                                                                                          )
                              1225 W. 190th Street, Suite 420




                                                                                  Plaintiff,
                                Gardena, California 90248




                                                                13
                                                                                                          ) [PROPOSED] STIPULATED
                                                                                                          )
                                                                            vs.                           ) PROTECTIVE ORDER
                                     (310) 769-6836




                                                                14
                                                                                                          )
                                                                15   TYCHE DONCA CORPORATION, a ))
                                                                16
                                                                     California Corporation, d/b/a TYCHE; )
                                                                     HENRY S. KANG, an individual;        )
                                                                                                          )
                                                                17   HUMMING FASHION LK, INC., a          )
                                                                18   California Corporation, d/b/a        )
                                                                                                          )
                                                                     MINTCHOCO; INKI KIM, an              )
                                                                19
                                                                     individual; VANILLA MONKEY LTD, )
                                                                     a California Corporation, d/b/a      )
                                                                20
                                                                                                          )
                                                                     VANILLA MONKEY; SEOK EUN             )
                                                                21
                                                                     KANG, an individual; and DOES 1      )
                                                                                                          )
                                                                22   through 50, inclusive,               )
                                                                                                          )
                                                                23
                                                                                                          )
                                                                                  Defendants.             )
                                                                24
                                                                                                          )
                                                                25

                                                                26

                                                                27

                                                                28


                                                                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                    -1-
                                                                 1   1.    A. PURPOSES AND LIMITATIONS
                                                                 2         Discovery in this action is likely to involve production of confidential,
                                                                 3   proprietary, or private information for which special protection from public
                                                                 4   disclosure and from use for any purpose other than prosecuting this litigation may
                                                                 5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                                                 6   enter the following Stipulated Protective Order. The parties acknowledge that this
                                                                 7   Order does not confer blanket protections on all disclosures or responses to
                                                                 8   discovery and that the protection it affords from public disclosure and use extends
                                                                 9   only to the limited information or items that are entitled to confidential treatment
                                                                10   under the applicable legal principles. The parties further acknowledge, as set forth
                                                                11   in Section 12.3, below, that this Stipulated Protective Order does not entitle them
LAW OFFICES OF ALBERT CHANG




                                                                12   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
                              1225 W. 190th Street, Suite 420
                                Gardena, California 90248




                                                                13   procedures that must be followed and the standards that will be applied when a
                                     (310) 769-6836




                                                                14   party seeks permission from the court to file material under seal.
                                                                15

                                                                16         B. GOOD CAUSE STATEMENT
                                                                17         This action is likely to involve trade secrets, customer and pricing lists and
                                                                18   other valuable research, development, commercial, financial, technical and/or
                                                                19   proprietary information for which special protection from public disclosure and
                                                                20   from use for any purpose other than prosecution of this action is warranted. Such
                                                                21   confidential and proprietary materials and information consist of, among other
                                                                22   things, confidential business or financial information, information regarding
                                                                23   confidential business practices, or other confidential research, development, or
                                                                24   commercial information (including information implicating privacy rights of third
                                                                25   parties), information otherwise generally unavailable to the public, or which may
                                                                26   be privileged or otherwise protected from disclosure under state or federal statutes,
                                                                27   court rules, case decisions, or common law. Accordingly, to expedite the flow of
                                                                28   information, to facilitate the prompt resolution of disputes over confidentiality of

                                                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                        -2-
                                                                 1   discovery materials, to adequately protect information the parties are entitled to
                                                                 2   keep confidential, to ensure that the parties are permitted reasonable necessary uses
                                                                 3   of such material in preparation for and in the conduct of trial, to address their
                                                                 4   handling at the end of the litigation, and serve the ends of justice, a protective order
                                                                 5   for such information is justified in this matter. It is the intent of the parties that
                                                                 6   information will not be designated as confidential for tactical reasons and that
                                                                 7   nothing be so designated without a good faith belief that it has been maintained in
                                                                 8   a confidential, non-public manner, and there is good cause why it should not be
                                                                 9   part of the public record of this case.
                                                                10

                                                                11   2.    DEFINITIONS
LAW OFFICES OF ALBERT CHANG




                                                                12         2.1    Action: this pending federal law suit.
                              1225 W. 190th Street, Suite 420
                                Gardena, California 90248




                                                                13         2.2    Challenging Party: a Party or Non-Party that challenges the
                                     (310) 769-6836




                                                                14   designation of information or items under this Order.
                                                                15         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                                                                16   how it is generated, stored or maintained) or tangible things that qualify for
                                                                17   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                                                                18   the Good Cause Statement.
                                                                19         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
                                                                20   their support staff).
                                                                21         2.5    Designating Party: a Party or Non-Party that designates information
                                                                22   or items that it produces in disclosures or in responses to discovery as
                                                                23   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEY’S EYES ONLY.”
                                                                24         2.6    Disclosure or Discovery Material: all items or information, regardless
                                                                25   of the medium or manner in which it is generated, stored, or maintained (including,
                                                                26   among other things, testimony, transcripts, and tangible things), that are produced
                                                                27   or generated in disclosures or responses to discovery in this matter.
                                                                28   ///

                                                                                       [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                         -3-
                                                                 1         2.7    Expert: a person with specialized knowledge or experience in a matter
                                                                 2   pertinent to the litigation who has been retained by a Party or its counsel to serve
                                                                 3   as an expert witness or as a consultant in this Action.
                                                                 4         2.8    House Counsel: attorneys who are employees of a party to this
                                                                 5   Action. House Counsel does not include Outside Counsel of Record or any other
                                                                 6   outside counsel.
                                                                 7         2.9    Non-Party: any natural person, partnership, corporation, association,
                                                                 8   or other legal entity not named as a Party to this action.
                                                                 9         2.10 Outside Counsel of Record: attorneys who are not employees of a
                                                                10   party to this Action but are retained to represent or advise a party to this Action
                                                                11   and have appeared in this Action on behalf of that party or are affiliated with a law
LAW OFFICES OF ALBERT CHANG




                                                                12   firm which has appeared on behalf of that party, and includes support staff.
                              1225 W. 190th Street, Suite 420
                                Gardena, California 90248




                                                                13         2.11 Party: any party to this Action, including all of its officers, directors,
                                     (310) 769-6836




                                                                14   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                                15   support staffs).
                                                                16         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                                                17   Discovery Material in this Action.
                                                                18         2.13 Professional Vendors: persons or entities that provide litigation
                                                                19   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                                20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                                21   and their employees and subcontractors.
                                                                22         2.14 Protected Material: any Disclosure or Discovery Material that is
                                                                23   designated as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEY’S EYES
                                                                24   ONLY.”
                                                                25         2.15 Receiving Party: a Party that receives Disclosure or Discovery
                                                                26   Material from a Producing Party.
                                                                27   ///
                                                                28   ///

                                                                                        [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                          -4-
                                                                 1   3.    SCOPE
                                                                 2         The protections conferred by this Stipulation and Order cover not only
                                                                 3   Protected Material (as defined above), but also (1) any information copied or
                                                                 4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                                 5   compilations of Protected Material; and (3) any testimony, conversations, or
                                                                 6   presentations by Parties or their Counsel that might reveal Protected Material.
                                                                 7         Any use of Protected Material at trial shall be governed by the orders of the
                                                                 8   trial judge. This Order does not govern the use of Protected Material at trial.
                                                                 9

                                                                10   4.    DURATION
                                                                11         Even after final disposition of this litigation, the confidentiality obligations
LAW OFFICES OF ALBERT CHANG




                                                                12   imposed by this Order shall remain in effect until a Designating Party agrees
                              1225 W. 190th Street, Suite 420
                                Gardena, California 90248




                                                                13   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                     (310) 769-6836




                                                                14   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
                                                                15   with or without prejudice; and (2) final judgment herein after the completion and
                                                                16   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                                                17   including the time limits for filing any motions or applications for extension of
                                                                18   time pursuant to applicable law.
                                                                19

                                                                20   5.    DESIGNATING PROTECTED MATERIAL
                                                                21         5.1   Exercise of Restraint and Care in Designating Material for Protection
                                                                22   Each Party or Non-Party that designates information or items for protection under
                                                                23   this Order must take care to limit any such designation to specific material that
                                                                24   qualifies under the appropriate standards. The Designating Party must designate for
                                                                25   protection only those parts of material, documents, items, or oral or written
                                                                26   communications that qualify so that other portions of the material, documents,
                                                                27   items, or communications for which protection is not warranted are not swept
                                                                28   unjustifiably within the ambit of this Order.

                                                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                        -5-
                                                                 1         Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                                 2   that are shown to be clearly unjustified or that have been made for an improper
                                                                 3   purpose (e.g., to unnecessarily encumber the case development process or to
                                                                 4   impose unnecessary expenses and burdens on other parties) may expose the
                                                                 5   Designating Party to sanctions.
                                                                 6         If it comes to a Designating Party’s attention that information or items that it
                                                                 7   designated for protection do not qualify for protection, that Designating Party must
                                                                 8   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                                 9         5.2    Manner and Timing of Designations. Except as otherwise provided in
                                                                10   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                                11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
LAW OFFICES OF ALBERT CHANG




                                                                12   under this Order must be clearly so designated before the material is disclosed or
                              1225 W. 190th Street, Suite 420
                                Gardena, California 90248




                                                                13   produced.
                                     (310) 769-6836




                                                                14         Designation in conformity with this Order requires:
                                                                15         (a)    for information in documentary form (e.g., paper or electronic
                                                                16   documents, but excluding transcripts of depositions or other pretrial or trial
                                                                17   proceedings), that the Producing Party affix at a minimum, the legend
                                                                18   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEY’S EYES ONLY”
                                                                19   (hereinafter “CONFIDENTIAL legend”), to each page that contains protected
                                                                20   material. If only a portion or portions of the material on a page qualifies for
                                                                21   protection, the Producing Party also must clearly identify the protected portion(s)
                                                                22   (e.g., by making appropriate markings in the margins).
                                                                23         A Party or Non-Party that makes original documents available for inspection
                                                                24   need not designate them for protection until after the inspecting Party has indicated
                                                                25   which documents it would like copied and produced. During the inspection and
                                                                26   before the designation, all of the material made available for inspection shall be
                                                                27   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                                                28   documents it wants copied and produced, the Producing Party must determine

                                                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                        -6-
                                                                 1   which documents, or portions thereof, qualify for protection under this Order.
                                                                 2   Then, before producing the specified documents, the Producing Party must affix
                                                                 3   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
                                                                 4   only a portion or portions of the material on a page qualifies for protection, the
                                                                 5   Producing Party also must clearly identify the protected portion(s) (e.g., by making
                                                                 6   appropriate markings in the margins).
                                                                 7         (b)    for testimony given in depositions that the Designating Party identify
                                                                 8   the Disclosure or Discovery Material on the record, before the close of the
                                                                 9   deposition all protected testimony.
                                                                10         (c)    for information produced in some form other than documentary and
                                                                11   for any other tangible items, that the Producing Party affix in a prominent place on
LAW OFFICES OF ALBERT CHANG




                                                                12   the exterior of the container or containers in which the information is stored the
                              1225 W. 190th Street, Suite 420
                                Gardena, California 90248




                                                                13   legend “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEY’S EYES
                                     (310) 769-6836




                                                                14   ONLY.” If only a portion or portions of the information warrants protection, the
                                                                15   Producing Party, to the extent practicable, shall identify the protected portion(s).
                                                                16         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                                17   failure to designate qualified information or items does not, standing alone, waive
                                                                18   the Designating Party’s right to secure protection under this Order for such
                                                                19   material. Upon timely correction of a designation, the Receiving Party must make
                                                                20   reasonable efforts to assure that the material is treated in accordance with the
                                                                21   provisions of this Order.
                                                                22

                                                                23   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                24         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
                                                                25   designation of confidentiality at any time that is consistent with the Court’s
                                                                26   Scheduling Order.
                                                                27         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                                                                28   resolution process under Local Rule 37.1 et seq.

                                                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                        -7-
                                                                 1         6.3    The burden of persuasion in any such challenge proceeding shall be on
                                                                 2   the Designating Party. Frivolous challenges, and those made for an improper
                                                                 3   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                                                 4   parties) may expose the Challenging Party to sanctions. Unless the Designating
                                                                 5   Party has waived or withdrawn the confidentiality designation, all parties shall
                                                                 6   continue to afford the material in question the level of protection to which it is
                                                                 7   entitled under the Producing Party’s designation until the Court rules on the
                                                                 8   challenge.
                                                                 9

                                                                10   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                11         7.1    Basic Principles. A Receiving Party may use Protected Material that is
LAW OFFICES OF ALBERT CHANG




                                                                12   disclosed or produced by another Party or by a Non-Party in connection with this
                              1225 W. 190th Street, Suite 420
                                Gardena, California 90248




                                                                13   Action only for prosecuting, defending, or attempting to settle this Action. Such
                                     (310) 769-6836




                                                                14   Protected Material may be disclosed only to the categories of persons and under
                                                                15   the conditions described in this Order. When the Action has been terminated, a
                                                                16   Receiving Party must comply with the provisions of section 13 below (FINAL
                                                                17   DISPOSITION).
                                                                18         Protected Material must be stored and maintained by a Receiving Party at a
                                                                19   location and in a secure manner that ensures that access is limited to the persons
                                                                20   authorized under this Order.
                                                                21         7.2    Disclosure of “CONFIDENTIAL” or “CONFIDENTIAL –
                                                                22   ATTORNEY’S EYES ONLY” Information or Items. Unless otherwise ordered by
                                                                23   the court or permitted in writing by the Designating Party, a Receiving Party may
                                                                24   disclose any information or item designated “CONFIDENTIAL” or
                                                                25   “CONFIDENTIAL – ATTORNEY’S EYES ONLY” only to:
                                                                26         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                                                                27   as employees of said Outside Counsel of Record to whom it is reasonably
                                                                28   necessary to disclose the information for this Action;

                                                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                        -8-
                                                                 1         (b) the officers, directors, and employees (including House Counsel) of the
                                                                 2   Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                                 3         (c) Experts (as defined in this Order) of the Receiving Party to whom
                                                                 4   disclosure is reasonably necessary for this Action and who have signed the
                                                                 5   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                 6         (d) the court and its personnel;
                                                                 7         (e) court reporters and their staff;
                                                                 8         (f) professional jury or trial consultants, mock jurors, and Professional
                                                                 9   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                                10   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                11         (g) the author or recipient of a document containing the information or a
LAW OFFICES OF ALBERT CHANG




                                                                12   custodian or other person who otherwise possessed or knew the information;
                              1225 W. 190th Street, Suite 420
                                Gardena, California 90248




                                                                13         (h) during their depositions, witnesses, and attorneys for witnesses, in the
                                     (310) 769-6836




                                                                14   Action to whom disclosure is reasonably necessary, provided they will not be
                                                                15   permitted to keep any confidential information unless they sign the
                                                                16   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                                                17   agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                                18   deposition testimony or exhibits to depositions that reveal Protected Material may
                                                                19   be separately bound by the court reporter and may not be disclosed to anyone
                                                                20   except as permitted under this Stipulated Protective Order; and
                                                                21         (i) any mediator or settlement officer, and their supporting personnel,
                                                                22   mutually agreed upon by any of the parties engaged in settlement discussions.
                                                                23

                                                                24   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                                                25   IN OTHER LITIGATION
                                                                26         If a Party is served with a subpoena or a court order issued in other litigation
                                                                27   that compels disclosure of any information or items designated in this Action as
                                                                28   ///

                                                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                        -9-
                                                                 1   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEY’S EYES ONLY” that
                                                                 2   Party must:
                                                                 3         (a) promptly notify in writing the Designating Party. Such notification shall
                                                                 4   include a copy of the subpoena or court order;
                                                                 5         (b) promptly notify in writing the party who caused the subpoena or order to
                                                                 6   issue in the other litigation that some or all of the material covered by the subpoena
                                                                 7   or order is subject to this Protective Order. Such notification shall include a copy
                                                                 8   of this Stipulated Protective Order; and
                                                                 9         (c) cooperate with respect to all reasonable procedures sought to be pursued
                                                                10   by the Designating Party whose Protected Material may be affected.
                                                                11   If the Designating Party timely seeks a protective order, the Party served with the
LAW OFFICES OF ALBERT CHANG




                                                                12   subpoena or court order shall not produce any information designated in this action
                              1225 W. 190th Street, Suite 420
                                Gardena, California 90248




                                                                13   as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEY’S EYES ONLY”
                                     (310) 769-6836




                                                                14   before a determination by the court from which the subpoena or order issued,
                                                                15   unless the Party has obtained the Designating Party’s permission. The Designating
                                                                16   Party shall bear the burden and expense of seeking protection in that court of its
                                                                17   confidential material and nothing in these provisions should be construed as
                                                                18   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                                                                19   directive from another court.
                                                                20

                                                                21   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                                22   PRODUCED IN THIS LITIGATION
                                                                23         (a) The terms of this Order are applicable to information produced by a
                                                                24   Non-Party in this Action and designated as “CONFIDENTIAL” or
                                                                25   “CONFIDENTIAL – ATTORNEY’S EYES ONLY.” Such information produced
                                                                26   by Non-Parties in connection with this litigation is protected by the remedies and
                                                                27   relief provided by this Order. Nothing in these provisions should be construed as
                                                                28   prohibiting a Non-Party from seeking additional protections.

                                                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                        - 10 -
                                                                 1         (b) In the event that a Party is required, by a valid discovery request, to
                                                                 2   produce a Non-Party’s confidential information in its possession, and the Party is
                                                                 3   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                                 4   confidential information, then the Party shall:
                                                                 5         (1) promptly notify in writing the Requesting Party and the Non-Party that
                                                                 6   some or all of the information requested is subject to a confidentiality agreement
                                                                 7   with a Non-Party;
                                                                 8         (2) promptly provide the Non-Party with a copy of the Stipulated Protective
                                                                 9   Order in this Action, the relevant discovery request(s), and a reasonably specific
                                                                10   description of the information requested; and
                                                                11         (3) make the information requested available for inspection by the Non-
LAW OFFICES OF ALBERT CHANG




                                                                12   Party, if requested.
                              1225 W. 190th Street, Suite 420
                                Gardena, California 90248




                                                                13         (c) If the Non-Party fails to seek a protective order from this court within 14
                                     (310) 769-6836




                                                                14   days of receiving the notice and accompanying information, the Receiving Party
                                                                15   may produce the Non-Party’s confidential information responsive to the discovery
                                                                16   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                                                                17   not produce any information in its possession or control that is subject to the
                                                                18   confidentiality agreement with the Non-Party before a determination by the court.
                                                                19   Absent a court order to the contrary, the Non-Party shall bear the burden and
                                                                20   expense of seeking protection in this court of its Protected Material.
                                                                21

                                                                22   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                23         If a Receiving Party learns that, by inadvertence or otherwise, it has
                                                                24   disclosed Protected Material to any person or in any circumstance not authorized
                                                                25   under this Stipulated Protective Order, the Receiving Party must immediately (a)
                                                                26   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
                                                                27   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
                                                                28   the person or persons to whom unauthorized disclosures were made of all the terms

                                                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                        - 11 -
                                                                 1   of this Order, and (d) request such person or persons to execute the
                                                                 2   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
                                                                 3   A.
                                                                 4

                                                                 5   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                                 6   PROTECTED MATERIAL
                                                                 7         When a Producing Party gives notice to Receiving Parties that certain
                                                                 8   inadvertently produced material is subject to a claim of privilege or other
                                                                 9   protection, the obligations of the Receiving Parties are those set forth in Federal
                                                                10   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                                                                11   whatever procedure may be established in an e-discovery order that provides for
LAW OFFICES OF ALBERT CHANG




                                                                12   production without prior privilege review. Pursuant to Federal Rule of Evidence
                              1225 W. 190th Street, Suite 420
                                Gardena, California 90248




                                                                13   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                                     (310) 769-6836




                                                                14   of a communication or information covered by the attorney-client privilege or
                                                                15   work product protection, the parties may incorporate their agreement in the
                                                                16   stipulated protective order submitted to the court.
                                                                17

                                                                18   12.   MISCELLANEOUS
                                                                19         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                                20   person to seek its modification by the Court in the future.
                                                                21         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                22   Protective Order no Party waives any right it otherwise would have to object to
                                                                23   disclosing or producing any information or item on any ground not addressed in
                                                                24   this Stipulated Protective Order. Similarly, no Party waives any right to object on
                                                                25   any ground to use in evidence of any of the material covered by this Protective
                                                                26   Order.
                                                                27         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                                28   Protected Material must comply with Civil Local Rule 79-5. Protected Material

                                                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                        - 12 -
                                                                 1   may only be filed under seal pursuant to a court order authorizing the sealing of the
                                                                 2   specific Protected Material at issue. If a Party's request to file Protected Material
                                                                 3   under seal is denied by the court, then the Receiving Party may file the information
                                                                 4   in the public record unless otherwise instructed by the court.
                                                                 5

                                                                 6   13.   FINAL DISPOSITION
                                                                 7         After the final disposition of this Action, as defined in paragraph 4, within 60
                                                                 8   days of a written request by the Designating Party, each Receiving Party must
                                                                 9   return all Protected Material to the Producing Party or destroy such material. As
                                                                10   used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                                                11   compilations, summaries, and any other format reproducing or capturing any of the
LAW OFFICES OF ALBERT CHANG




                                                                12   Protected Material. Whether the Protected Material is returned or destroyed, the
                              1225 W. 190th Street, Suite 420
                                Gardena, California 90248




                                                                13   Receiving Party must submit a written certification to the Producing Party (and, if
                                     (310) 769-6836




                                                                14   not the same person or entity, to the Designating Party) by the 60 day deadline that
                                                                15   (1) identifies (by category, where appropriate) all the Protected Material that was
                                                                16   returned or destroyed and (2)affirms that the Receiving Party has not retained any
                                                                17   copies, abstracts, compilations, summaries or any other format reproducing or
                                                                18   capturing any of the Protected Material. Notwithstanding this provision, Counsel
                                                                19   are entitled to retain an archival copy of all pleadings, motion papers, trial,
                                                                20   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                                                                21   and trial exhibits, expert reports, attorney work product, and consultant and expert
                                                                22   work product, even if such materials contain Protected Material. Any such archival
                                                                23   copies that contain or constitute Protected Material remain subject to this
                                                                24   Protective Order as set forth in Section 4 (DURATION).
                                                                25   ///
                                                                26   ///
                                                                27   ///
                                                                28   ///

                                                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                        - 13 -
                                                                 1   14.   Any violation of this Order may be punished by any and all appropriate
                                                                 2   measures including, without limitation, contempt proceedings and/or monetary
                                                                 3   sanctions.
                                                                 4

                                                                 5

                                                                 6         IT IS SO ORDERED.
                                                                 7

                                                                 8   Date: April 15, 2019            /S/ FREDERICK F. MUMM
                                                                 9
                                                                                                       Hon. Frederick F. Mumm
                                                                                                     United States Magistrate Judge
                                                                10

                                                                11
LAW OFFICES OF ALBERT CHANG




                                                                12
                              1225 W. 190th Street, Suite 420
                                Gardena, California 90248




                                                                13
                                     (310) 769-6836




                                                                14

                                                                15

                                                                16

                                                                17

                                                                18

                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28


                                                                                     [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                       - 14 -
                                                                 1
                                                                                                          EXHIBIT A
                                                                 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                 3

                                                                 4   I,   _____________________________            [print   or    type    full   name],    of
                                                                 5   _________________ [print or type full address], declare under penalty of perjury
                                                                 6   that I have read in its entirety and understand the Stipulated Protective Order that
                                                                 7   was issued by the United States District Court for the Central District of California
                                                                 8
                                                                     on [date] in the case of An Bang Trading, Ltd. v. Tyche Donca Corporation, et al.
                                                                 9
                                                                     Case No. 2:18-cv-06945-JFW-FFM. I agree to comply with and to be bound by all
                                                                10
                                                                     the terms of this Stipulated Protective Order and I understand and acknowledge that
                                                                11
                                                                     failure to so comply could expose me to sanctions and punishment in the nature of
LAW OFFICES OF ALBERT CHANG




                                                                12
                              1225 W. 190th Street, Suite 420




                                                                     contempt. I solemnly promise that I will not disclose in any manner any information
                                Gardena, California 90248




                                                                13
                                                                     or item that is subject to this Stipulated Protective Order to any person or entity
                                     (310) 769-6836




                                                                14
                                                                     except in strict compliance with the provisions of this Order.
                                                                15
                                                                     I further agree to submit to the jurisdiction of the United States District Court for the
                                                                16

                                                                17
                                                                     Central District of California for the purpose of enforcing the terms of this Stipulated

                                                                18
                                                                     Protective Order, even if such enforcement proceedings occur after termination of

                                                                19   this action. I hereby appoint __________________________ [print or type full
                                                                20   name] of _______________________________________ [print or type full address
                                                                21   and telephone number] as my California agent for service of process in connection
                                                                22   with this action or any proceedings related to enforcement of this Stipulated
                                                                23   Protective Order.
                                                                24   Date: ______________________________________
                                                                25   City and State where sworn and signed: _________________________________
                                                                26
                                                                     Printed name: _______________________________
                                                                27
                                                                     Signature: __________________________________
                                                                28


                                                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                        - 15 -
